DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a high-pressure burn-in test apparatus comprising, in combination with other limitations, a burn-in furnace comprising a high-pressure burn-in furnace cavity, at least one first intake manifold, at least one second intake manifold, at least one first extension manifold, at least one second extension manifold, a communicating tube, and a fan, wherein a processing chamber is formed inside the high-pressure burn-in furnace cavity, one side of the processing chamber is equipped with the at least one first intake manifold and the other side is equipped with the at least one second intake manifold, the communicating tube is connected to the at least one first intake manifold and the at least one second intake manifold, the periphery of the at least one first intake manifold is connected to the at least one first extension manifold, the periphery of the at least one second intake manifold is connected to the at least one second extension manifold, the at least one first intake manifold and the at least one second intake manifold are communicated with the communicating tube and the interiors of the at least one first extension manifold and the at least one second extension manifold. Since claims 2-8 depend from claim 1, they also have allowable subject matter. 
Regarding claim 8, the primary reason for the allowance of the claim is due to a high-pressure burn-in test apparatus comprising, in combination with other limitations, a burn-in furnace comprising a high-pressure burn-in furnace cavity, at least one intake manifold, at least one extension manifold, a communicating tube, and a fan, wherein a processing chamber is formed inside the high-pressure burn-in furnace cavity, one side of the processing chamber is equipped with the at least one intake manifold, the communicating tube is connected to the at least one intake manifold, the periphery of the at least one intake manifold is connected to the at least one extension manifold, the interiors of the at least one intake manifold, the communicating tube and the at least one extension manifold are communicated with each other. Since claims 10-16 depend from claim 9, they also have allowable subject matter.
The closes prior arts to the claimed invention are Hung (US Pub No 2020/0182479) and Sherrow et al (US Patent No 8,616,194). However, the prior arts alone nor in combination covers the above limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sherrow et al (US Patent No 8,616,194) - The furnace comprises a burner assembly including a plurality of burners, each burner is configured to combust an air-fuel mixture at least partially within an interior space of the burner. Further, each burner extends into one of the outlets of the intake manifold.
Hung (US Pub No 2020/0182479) - A temperature adjustment apparatus for a high temperature oven, comprising: an oven comprising an oven cavity, at least one intake manifold, at least one exhaust manifold, an inner casing cover, at least one heating element, and a chamber door; wherein a processing chamber is formed inside the oven cavity; the inner casing cover is disposed around an inner wall of the oven cavity.
Shanghai Engineering Co. (WO 2016/107469) - An engine air inlet system comprises an air inlet pipe, an air inlet manifold, and an auxiliary air inlet assembly  disposed on the air inlet pipe and located before the air inlet manifold of an engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858